


110 HR 6644 IH: To amend the Ethics in Government Act of 1978 to require

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6644
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require
		  Members of Congress to include information on the value of any personal
		  residence and on the balance of any mortgage secured by a personal residence in
		  the annual financial disclosure reports required to be filed under such
		  Act.
	
	
		1.Inclusion of Information on
			 Personal Residences in Annual Financial Disclosure Reports Filed by Members of
			 Congress
			(a)Inclusion of
			 Information
				(1)Amounts owed on
			 mortgageSection 102(a)(4)(A) of the Ethics in Government Act of
			 1978 (5 U.S.C. App. 102(a)(4)(A)) is amended by striking any
			 mortgage and inserting in the case of a reporting individual who
			 is not a Member of Congress, any mortgage.
				(2)Value of
			 propertySection 102(a)(5)(A) of such Act (5 U.S.C. App.
			 102(a)(5)(A)) is amended by striking his spouse and inserting
			 his spouse in the case of a reporting individual who is not a Member of
			 Congress.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to reports required to be filed under section 101 of the Ethics in
			 Government Act of 1978 on or after January 1, 2009.
			
